DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 2, 6, 9, 11, 12, 16, 17, 19, 21-26 are allowed over the prior art made of record.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Independent claim 1 recites, among other elements, 
“…obtaining a first topic vector representing a plurality of associations between a first plurality of terms and a first topic of the plurality of topics and a second topic vector representing a plurality of associations between a second plurality of terms and a second topic of the plurality of topics;
obtaining a first term vector of numbers representing a first term associated with the first topic and a second term vector of numbers representing a second term associated with the second topic;
comparing the first topic vector to the second topic vector to generate a topic-vector similarity score;
comparing the first term vector to the second term vector to generate a term-vector similarity score;
combining the topic-vector similarity score with the term-vector similarity score to generate a combined similarity score;
combined similarity score being greater than a threshold, the refining including associating the first set of the plurality of electronic documents with the second topic and removing the first topic from the plurality of topics…
building a document-classifier model by applying machine learning to the plurality of electronic documents with at least one of the plurality of electronic documents associated with each of the refined plurality of topics, the document-classifier model configured to classify electronic documents according to the refined plurality of topics based on a designated purpose; 
obtaining a candidate electronic document; 
classifying the candidate electronic document into one of the refined plurality of topics using the document-classifier model; 
…
designating the second topic as relevant based on the designated purpose of the document- classifier model the second topic being associated with the search term; 
designating an additional topic as irrelevant based on the designated purpose of the document-classifier model the additional topic being associated with the search term; and 
returning an electronic document associated with the second topic as responsive to the search request.”
The prior arts of record do not disclose, teach, or suggest the above claimed limitations (in combination with all other features in the claim).
These features together with other limitations of the independent claims are 
Independent Claim 11 has similar limitations as recited in Claim 1, are allowed for the similar reasons as Claim 1.
For Claims 2, 6, 9, 12, 16, 17, 19, 21-26, the dependent claims being definite, enabled by the specification, and further limiting to the independent claims, are also allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Curtiss et al. (U.S. Patent No.: US 8548995), column 7, lines 45-column 8, line 6, “When the initial scoring criterion is based on topics, another possible technique for determining the related set score can include determining a topic of each document in related set D. The topics may be generated using automated classification techniques or drawn from either manually or automated pre-generated classification information (e.g., a hierarchical web directory tree). The topics for the documents in related set D may be combined to produce a vector of topic scores that defines confidence levels in the topics. The vector of topic scores can then be matched with the ranking criterion, in a manner similar to that described above, to produce the related set score. 
a set of terms that are "strong" in each document in the related set D may be determined and combined to produce a vector of final strong terms for the documents in D. The determination of whether a term is "strong" can be based on, for example, a pre-determined list of terms or terms that are determined to have an inverse document frequency ( idf) above a threshold level. The idf of each term in a document may be defined based on a ratio of the number of occurrences of the term in the document to the relative frequency of the term in the language or over the entire document corpus. Thus, terms that are generally less common in the corpus but that occur frequently in the document will have a high idf and may be classified as being strong. The final vector of strong terms can then be matched with the given ranking criterion (e.g., a search query) to produce the related set score…” 
Column 8, lines 10-17, “Modifying the Initial Ranking Score (Act 404) The related set score and the initial ranking score for each document d may be combined to produce a modified (final) ranking score for document d. The initial set of documents returned in act 401 may then be re-ranked by re-ranking component 347 based on the modified ranking scores.” However, Curtiss does not explicitly disclose other limitations (e.g. “refining the plurality of topics based on the combined similarity score being greater than a threshold, the refining including  first set of the plurality of electronic documents with the second topic and removing the first topic from the plurality of topics.” Etc.) 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YU ZHAO whose telephone number is (571)270-3427. The examiner can normally be reached Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Usmaan Saeed can be reached on 5712724046. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

YU ZHAO
Primary Examiner
Art Unit 2169



/YU ZHAO/Examiner, Art Unit 2169